Citation Nr: 0901758	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-19 644 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected 
residuals of a left knee injury, evaluated as 10 percent 
disabling.  

2.  Entitlement to a higher initial evaluation for service-
connected residuals of a lumbosacral injury, evaluated as 10 
percent disabling from January 29, 1992 to January 25, 2005 
and 20 percent disabling from January 26, 2005.  

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder to include a personality 
disorder (claimed as mental breakdown).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In the January 2002 rating decision, the RO denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected left knee disability.  The veteran 
subsequently appealed the decision to the Board.  In June 
2005, the Board issued a decision denying the veteran's 
increased rating claim for his left knee disability and 
granting a separate 10 percent evaluation for arthritis with 
limitation of left knee motion.  Thereafter, the veteran 
appealed the Board's denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2007, the Court issued 
a decision wherein it vacated the June 2005 Board decision 
and remanded the case to the Board for further appellate 
review.  The case now returns to the Board following the 
Court's decision. 

In the March 2005 rating decision, the RO granted service 
connection for residuals of a lumbosacral injury assigning a 
10 percent rating from January 29, 1992 and a 20 percent 
rating from January 26, 2005 and reopened and denied 
entitlement to service connection for a personality disorder 
(claimed as a mental breakdown).  The veteran subsequently 
filed a notice of disagreement with respect to the initial 
ratings assigned for his lumbosacral spine disability and the 
denial of service connection for a personality disorder.  
Thereafter, a statement of the case was issued and the 
veteran perfected his appeal.  

Although the Board observes that the RO has characterized the 
veteran's claimed mental disorder as service connection for a 
personality disorder throughout the course of this appeal, 
the RO has actually more broadly considered the veteran's 
claim as one involving a psychiatric disorder in its 
discussion and the Board finds upon review of the record that 
the issue is more appropriately characterized as reflected on 
the title page of this decision.  

In that regard, the Board recognizes that additional service 
treatment records have been submitted by the veteran and 
associated with the claims folder that were not before VA at 
the time of the May 1996 Board decision that previously 
denied the veteran's claim for an acquired psychiatric 
disorder and has become final.  Under 38 C.F.R. § 3.156(c), 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim as an original claim 
rather than a request to reopen a previously disallowed 
claim.  After review of the service treatment records, 
however, the Board finds that the evidence contained therein 
is not considered "relevant" to the claim as it does not 
contain reference to any psychiatric problems in service.  As 
the additional service treatment records contain no relevant 
evidence, the issue is properly considered as a request to 
reopen despite the addition of the records to the claims 
file.  

The Board has also received additional evidence from the 
veteran through his attorney in November 2008, which was 
accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2008).  Thus, the Board will consider 
the new evidence in the first instance in conjunction with 
the issues on appeal.

The issues of entitlement to a higher evaluation for service-
connected residuals of a left knee injury and entitlement to 
service connection for an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period prior to January 26, 
2005, the competent medical evidence of record does not show 
that the veteran's low back disability more closely 
approximates moderate limitation of lumbar spine motion or 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position under the prior schedule for rating spine 
disabilities.  

2.  For the relevant portion of the appeal period prior to 
January 26, 2005, the medical evidence does not show that the 
veteran demonstrates forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis under the amended schedule for 
rating spine disabilities.

2.  For the portion of the appeal period from January 26, 
2005, the competent medical evidence of record does not show 
that the veteran's low back disability more closely 
approximates severe lumbosacral strain or severe limitation 
of lumbar spine motion under the prior schedule for rating 
spine disabilities.  Additionally, the medical evidence does 
not show ankylosis of the thoracolumbar spine to warrant a 
higher disability rating under the amended schedule for 
rating spine disabilities.  

3.  In an unappealed May 1996 decision, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder because there was no clinical evidence 
establishing that the veteran had a current psychiatric 
disorder, that he developed a psychiatric disorder in 
service, or that a psychosis manifested to a compensable 
level within one year of discharge.  

4.  Evidence received subsequent to the May 1996 Board 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for service-
connected residuals of a lumbosacral injury, evaluated as 10 
percent disabling from January 29, 1992 to January 25, 2005 
and 20 percent disabling from January 26, 2005, have not been 
met or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5003-5295 (2002 & 2008).  

2.  The May 1996 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991).   

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156, 3.159, 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In regard to the veteran's claim involving a lumbosacral 
spine disability, the Board notes that the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  The Federal Circuit has held 
that once service connection is granted, the claim is 
substantiated and additional notice is not required.  
Furthermore, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, the Board observes that the veteran was sent 
notice with respect to the claim in March 2007 
correspondence, which explained the evidence necessary to 
substantiate the claim, the evidence VA will seek to provide, 
and the evidence that the claimant is expected to provide.  
The veteran was also advised how VA assigns disability 
ratings and effective dates in said correspondence.  Neither 
the veteran nor his attorney has alleged any prejudice with 
respect to the notice received for the claim during the 
course of this appeal.  Therefore, sufficient notice has been 
provided.

In regard to the veteran's claim for a psychiatric disorder, 
the Board notes that the veteran's claim is found to be 
reopened by way of the submission of new and material 
evidence for reasons explained in greater detail below.  
Thus, it is clear that no further notification is necessary 
to develop facts pertinent to the veteran's request to 
reopen.  The reopened claim is being remanded for further 
development before adjudication on the merits.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations in connection with his 
increased rating claim.  Additionally, VA and private 
treatment records that have been identified as relevant to 
the veteran's claims have been obtained, to the extent 
possible, and associated with the claims folder.  
Furthermore, available service treatment records are of 
record.  

The Board observes that the veteran's service treatment 
records are incomplete as the record reveals that such 
records were lost during the veteran's transfer from overseas 
command.  Where the veteran's service treatment records are 
unavailable through no fault of the claimant, the Board 
recognizes that it has a heightened duty to assist.  
38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board concludes, however, 
that the heightened duty to assist has been met.  The record 
reflects that the RO attempted to obtain the veteran's 
service treatment records; however, by July 1992, the 
National Personnel Records Center (NPRC) had forwarded all 
available records.  Further efforts by VA to obtain the 
missing service records would be futile.  The veteran has 
been advised that his service records are incomplete and 
given the opportunity to provide information and evidence in 
support of his claims.  The veteran has provided the service 
treatment records that were in his possession and such 
records are included in the claims folder.  Additionally, the 
claims file contains all available evidence pertinent to the 
claims.  VA has requested records identified throughout the 
claims process, and the claims file includes the negative 
replies from facilities that indicated they did not have the 
veteran's records.  The veteran was given appropriate notice 
of his responsibility to provide VA with any treatment 
records pertinent to his claimed disorders and the record 
contains sufficient evidence to make a decision on the 
claims.  The Board would like to note that the case law does 
not lower the legal standard for proving a claim for service 
connection in such circumstances, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Analysis 
  
Higher initial evaluation for service-connected residuals of 
a lumbosacral injury

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
The prior criteria may be applied for the full period of the 
appeal.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
VAOPGCPREC 3-00. 

As the veteran filed his original claim prior to the change 
in regulations, the veteran's service-connected low back 
disability has been considered under the old and amended 
schedules for rating disabilities of the spine.  

The veteran seeks entitlement to a higher initial evaluation 
for service-connected residuals of a lumbosacral injury.  The 
Board notes that the veteran is assigned a 10 percent rating 
prior to January 26, 2005 and a 20 percent evaluation from 
January 26, 2005 for his service-connected low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5241 for 
spinal fusion.  

However, a review of the record reveals that the Diagnostic 
Code for spinal fusion has been inappropriately assigned by 
the RO.  In that regard, the Board observes that a VA 
neurologist specifically wrote in an October 2005 VA 
treatment record that the veteran's service-connected chronic 
low back disability had been mislabeled as fusion and the 
neurologist suggested to the veteran at that time that he 
advise compensation and pension of the issue so that the 
proper characterization of his lumbar residual symptoms could 
be made.  Indeed, the medical evidence of record does not 
show that the veteran has ever been shown to demonstrate 
spinal fusion.  Rather, chronic lumbosacral strain and 
degenerative joint disease of the lumbosacral spine have been 
clinically identified as residuals of the veteran's 
lumbosacral spine injury.  

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The Board finds that 
the assignment of a hyphenated diagnostic code of Diagnostic 
Code 5003 for degenerative arthritis as the service-connected 
disease and Diagnostic Code 5295 (i.e., 5237 under the 
amended schedule) for lumbosacral strain as the residual 
condition is appropriate.  

It is noted that degenerative arthritis established by x-ray 
findings is rated based on the limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, the Board 
will include consideration of the diagnostic codes pertaining 
to limitation of lumbar spine motion in evaluating the 
veteran's claimed disability.    

Prior Schedule for Rating Disabilities of the Spine

For the portion of the appeal period prior to January 26, 
2005, the medical evidence does not show that the overall 
disability picture associated with the veteran's service-
connected lumbosacral spine disability more closely 
approximates the schedular criteria required for the next 
higher 20 percent disability under the prior schedule for 
rating spine disabilities.  The relevant medical evidence 
does not show that the veteran demonstrates moderate 
limitation of lumbar spine motion.  Indeed, the March 1992 VA 
medical examination report reveals that the veteran 
objectively demonstrated full range of motion at that time.  
An undated VA treatment record that appears to have been 
dated in approximately 1993 similarly notes that the veteran 
had a full range of motion on physical examination of his 
lumbosacral spine.  Although a subsequent private treatment 
record dated in December 2002 notes that the veteran 
demonstrated thoracolumbar flexion that was moderately 
restricted by pain, it is also noted that the veteran's 
extension was only mildly restricted by pain and his 
bilateral rotation and flexion were painful but unrestricted.  
Additionally, a March 2004 VA treatment record notes that the 
veteran could only bend forward to touch his knees on 
examination of his range of motion; however, he was also able 
to increase his range by bending his knees.  Such findings do 
not indicate that the overall disability picture amounted to 
moderate limitation at any time relevant to this portion of 
the appeal period.  The medical evidence also does not show 
that the veteran demonstrates lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in a standing position.  The veteran is 
not shown to have objectively demonstrated muscle spasm or 
loss of lateral spine motion on any examination conducted 
during the time relevant to this portion of the appeal 
period.  Furthermore, the medical evidence does not show that 
the veteran has ankylosis associated with his low back 
disability.  Moreover, the veteran's service-connected 
residuals of a lumbosacral injury are not shown to have 
resulted from a vertebra fracture or to include a diagnosis 
of intervertebral disc syndrome.  For the foregoing reasons, 
the Board finds that the veteran is not entitled to an 
increased evaluation at any time during this portion of the 
appeal period under the prior schedule for rating spine 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2002).  

For the portion of the appeal period from January 26, 2005, 
the medical evidence does not show that the overall 
disability picture associated with the veteran's service-
connected lumbosacral spine disability more closely 
approximates the schedular criteria required for the next 
higher 40 percent disability under the prior schedule for 
rating spine disabilities.  The relevant medical evidence 
does not show that the veteran demonstrates severe limitation 
of lumbar spine motion.  Rather, the range of motion findings 
noted at the January 2005 and June 2008 spine examinations 
show that the veteran was able to forward flex from 40 to 50 
degrees without pain and, thus, has an overall moderate level 
of limitation of lumbar spine motion.  The medical evidence 
also does not show that the veteran demonstrates severe 
lumbosacral strain.  Although the veteran showed some loss of 
lateral motion at the June 2008 VA spine examination and is 
shown to have osteoarthritic changes throughout the lumbar 
spine, the veteran has demonstrated a normal gait and posture 
and a negative straight leg raise on examinations conducted 
during this portion of the appeal period.  Also, as evidenced 
by range of motion findings discussed above, there is no 
indication of marked limitation of forward bending in 
standing position.  Furthermore, the medical evidence does 
not show that the veteran has ankylosis associated with his 
low back disability.  Indeed, the June 2008 VA spine examiner 
specifically noted that the veteran did not have ankylosis 
and there are no contrary findings included in the record.  
For the foregoing reasons, the Board finds that the veteran 
is not entitled to an increased evaluation at any time during 
this portion of the appeal period under the prior schedule 
for rating spine disabilities.  Id. 

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for a 
higher rating for limitation of spine motion at any time 
relevant to any portion of the appeal period as such factors 
have already been contemplated in the currently assigned 
ratings.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202, 206-07 (1995). 

Based on the foregoing, the Board finds the preponderance of 
the evidence weighs against the assignment of an increased 
rating for either portion of the appeal period under the 
prior schedule for rating spine disabilities.  

Amended Schedule for Rating Disabilities of the Spine 

Under the amended schedule for rating spine disabilities, the 
veteran's low back disability is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2008).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Lastly, the 
amended schedule specifically provides that the revised 
criteria include symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

For the relevant portion of the appeal period prior to 
January 26, 2005, the Board observes that no range of motion 
findings are apparent.  Nonetheless, the Board notes that the 
veteran objectively demonstrated low back pain and a 
hypolordotic curve of the lumbar spine in a December 2002 
private treatment record; however, there is no indication 
that the spinal abnormality resulted from muscle spasm or 
guarding at that time.  Furthermore, the veteran is not shown 
to have objectively demonstrated muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour on any examination conducted during the time 
relevant to the portion of the appeal period.  Moreover, 
there is no evidence of ankylosis.  Such disability picture 
is not commensurate with the schedular criteria for a 
disability rating higher than the currently assigned 10 
percent evaluation under the amended schedule.  

For the portion of the appeal period from January 26, 2005, 
the medical evidence does not show that the overall 
disability picture associated with the veteran's service-
connected lumbosacral spine disability more closely 
approximates the schedular criteria for the next higher 40 
percent disability as there is no indication that the veteran 
has ankylosis of the thoracolumbar spine.  Indeed, the June 
2008 VA spine examiner specifically noted that the veteran 
did not have ankylosis of the thoracolumbar spine and there 
are no contrary findings in other medical evidence relevant 
to this portion of the appeal period.  Thus, the Board finds 
that an increased rating is not warranted.      

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for limitation of thoracolumbar motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an increased evaluation for the veteran's lumbar spine 
disability on a schedular basis for the entire appeal period 
under the amended schedule for rating spine disabilities.   

Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period under either the prior or amended schedules for rating 
spine disabilities.  

While the veteran has reported that his lumbosacral spine 
disability affects his employment, such has been contemplated 
in the currently assigned schedular evaluations.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

New and material evidence to reopen claim for an acquired 
psychiatric disorder

As a preliminary matter, the Board notes that the veteran's 
current claim is one involving entitlement to service 
connection for an acquired psychiatric disorder.  This claim 
is based upon the same factual basis as his previous claim, 
which was last denied in the May 1996 Board decision that 
became final.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In its May 1996 decision, the Board denied service connection 
for an acquired psychiatric disorder.  The RO explained that 
there was no clinical evidence establishing that the veteran 
had a current psychiatric disorder, that he developed a 
psychiatric disorder in service, or that a psychiatric 
disorder manifested to a degree of ten percent or more within 
the year following the veteran's discharge.  The veteran 
received notification of the denial of his claim and was 
advised regarding his appellate rights in May 1996; however, 
he did not appeal the decision and it became final.  The 
pertinent evidence of record at the time of the May 1996 
Board decision included the veteran's service treatment 
records that were incomplete, the March 1992 psychiatric 
examination report noting that the veteran had no psychiatric 
diagnosis or condition, the November 1993 RO hearing 
transcript, the veteran's post-service treatment records (VA 
and private) and related correspondence dated from 1990 to 
1993, and written statements from the veteran.

The evidence received since the May 1996 Board denial of the 
veteran's claim consists of additional service treatment 
records, additional post-service treatment records (VA and 
private) and related correspondence dated from 1993 to 2008, 
VA examination reports dated from January 2002 to June 2008, 
a written statement from the veteran's wife, and additional 
written statements submitted by the veteran and/or his 
representative. 

After review of the evidence associated with the claims 
folder since May 1996, the Board finds that there is new and 
material evidence sufficient to reopen the veteran's 
previously disallowed claim.  In particular, the veteran's VA 
treatment records dated from April 2003 to January 2004 show 
that the veteran was diagnosed with depression not otherwise 
specified on Axis I by his former treating psychiatrist.  The 
evidence of record at the time of the May 1996 Board decision 
did not show that the veteran had a current psychiatric 
disorder.  

Thus, evidence received subsequent to the May 1996 Board 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Indeed, the evidence shows that the veteran is currently 
diagnosed with a psychiatric disorder.  
 
Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for an acquired psychiatric disorder is reopened.  



ORDER

Entitlement to a higher initial evaluation for service-
connected residuals of a lumbosacral injury, evaluated as 10 
percent disabling from January 29, 1992 to January 25, 2005 
and 20 percent disabling from January 26, 2005, is denied for 
the entire appeal period.  

Having presented new and material evidence, the veteran's 
claim of service connection for an acquired psychiatric 
disorder is reopened.  


REMAND

After review of the record, the Board finds that the issues 
involving entitlement to an increased rating for the 
veteran's left knee disability and service connection for a 
psychiatric disorder must be remanded for further 
notification and development before evaluating the merits of 
the claims.  

In regard to the veteran's increased rating claim involving 
his left knee, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) recently held that, at 
a minimum, a 38 U.S.C. § 5103(a) notice for an increased 
rating claim requires that the Secretary notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, the Board observes that the December 2001 VCAA 
notice letter sent to the veteran did not adequately address 
what evidence was necessary to substantiate his increased 
rating claim.  For these reasons, the Board finds a remand is 
necessary so that another VCAA notice letter that addresses 
the evidence needed to substantiate an increased rating 
claim, to include each of the notice requirements of an 
increased rating claim as outlined by the Court in Vazquez, 
may be sent to the veteran.  

The Board also notes that almost four years have passed since 
the January 2005 VA medical examination, which is the last VA 
examination afforded the veteran with respect to the 
increased rating claim for his left knee disability.  As a 
result of this matter being remanded to the RO for proper 
notice, the January 2005 examination report will 
unfortunately become even older.  Thus, because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, the veteran should be afforded a current examination 
to ascertain the current nature and manifestations of his 
left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.326 (2008); see also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In regard to the veteran's claimed psychiatric disorder, the 
evidence shows a current diagnosis of depression not 
otherwise specified on Axis I.  Additionally, available 
service treatment records show that the veteran acknowledged 
having depression or excessive worry on his March 1998 report 
of medical history; however, through no fault of the veteran, 
many of his service records are unavailable for review.  The 
Board notes that VA must provide a medical examination and/or 
obtain a medical opinion when there is: (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period; (3) an 
indication that the claimed disability or symptoms may be 
associated with service; and (4) there is not sufficient 
competent medical evidence to make a decision.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board is also aware that when 
service records are unavailable through no fault of the 
veteran, such as in this case, it has a heightened duty to 
assist as well as an obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Russo v. 
Brown, 9 Vet. App. 46 (1996).  In consideration of the 
foregoing, the Board finds that the veteran must be afforded 
an appropriate medical examination and medical opinion with 
respect to his claim of service connection for a psychiatric 
disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
appropriate VCAA notice, VA's duties there 
under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim of entitlement to an increased 
evaluation for his service-connected left 
knee disability, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2008).  

The veteran should be provided with 
appropriate notice with respect to his 
increased rating claim for his left knee 
disability that addresses all elements of 
an increased rating claim.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
veteran should be notified that, to 
substantiate his increased rating claim: 
(1) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life; (2) the notice 
must provide the criteria for the 
Diagnostic Codes under which the veteran 
is rated; (3) the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant diagnostic 
codes, which typically provide for a range 
in severity of a particular disability 
from 0 percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
the notice must provide examples of the 
types of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The veteran should be afforded with an 
appropriate VA medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected left knee disability.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability.  
The clinical findings must include range 
of motion studies of the left knee.  The 
examiner must specifically discuss whether 
there is any recurrent subluxation or 
lateral instability of the left knee and, 
if demonstrated, whether it is best 
characterized as slight, moderate, or 
severe.  The examiner must also discuss 
the findings noted in April 2001 and April 
2002 private orthopedic examination 
reports by Dr. C. of laxity of the 
anterior cruciate ligament and provide an 
opinion on whether the findings reflect 
slight, moderate, or severe instability of 
the veteran's left knee.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected left knee disability and any 
other nonservice-connected disorders which 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

A report of the examination should be 
associated with the veteran's claims 
folder.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

3.  The veteran should be afforded with a 
VA psychiatric examination in connection 
with his claim.  The veteran's claims 
folder should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed and the findings reported in 
detail.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify any 
current psychiatric disability and 
associated symptomatology.  The examiner 
is also requested to offer an opinion as 
to whether or not the veteran's acquired 
psychiatric disability is at least as 
likely as not (i.e., probability of 50 
percent) related to service or any 
symptomatology shown therein.  A complete 
rationale for any opinion expressed should 
be provided.  The examiner should confirm 
that the claims folder was reviewed.  

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
attorney.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


